BISCHOFF, J. (concurring).
It appeared from the testimony of Israel Eisenstein, one of the plaintiffs, that the missing case was paclc-ed with alarm clocks in his presence, and so delivered, with three other cases, to the cartman, for delivery to the defendant. From other -evidence it appeared that the defendant received four cases from the -cartman for shipment, and that only three cases were accounted for by the defendant to the plaintiffs at Norfolk, Va., neither of which teases contained alarm clocks. It is not to be presumed that the cart-man purloined the contents of one of the cases. Quite to the contrary. Turner v. Kouwenhoven, 100 N. Y. 115, 121, 2 N. E. 637. And aided by the presumption that he performed his duty, and the further presumption of the continuance of a state of things once shown to have existed (Smith v. N. Y. Cent. R. R. Co., 43 Barb. 225, affirmed 41 N. Y. 620), there was some evidence from which the delivery of the case of alarm clocks to the defendant for shipment was apparent.
The judgment should be affirmed, with costs.